Citation Nr: 0311725	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,723.83.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to March 1985.  He also had subsequent active duty 
service for which he received a dishonorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was  received in 
December 2000, a statement of the case was issued in January 
2001, and a substantive appeal was received in March 2001.


REMAND

Initially, the Board notes the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to chapter 51 of title 38 of the United States 
Code and do not apply in waiver of overpayment cases which 
are governed by chapter 53.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

An overpayment was created as a result of the veteran's being 
paid retroactive benefits for a period of time when he was 
incarcerated.  The veteran has requested waiver in the 
original amount of $5,447.67.  

In September 2000, the Committee granted a partial waiver of 
$2,723.84 from the original outstanding amount of $5,447.67.  
It was determined that the veteran was 40 years old and had 
completed some college.  He was married with two dependent 
children.  The veteran's financial status report showed a 
monthly income of $1,772.00 ($517.00 from VA and $1,255 from 
spouse) and monthly expenses of $1,344.02 leaving positive 
balance of $437.98.  The Committee noted that the veteran did 
not report expenses for clothing or car expenses which could 
reduce the positive balance by $175.00 leaving $262.98 and 
unexpected expenses could easily reduce this balance further.  
The Committee found there was no fraud, misrepresentation or 
bad faith on the part of the veteran.  It was determined that 
the veteran's fault was considered moderately low.  He 
applied for compensation in June 1995 but the claim was not 
granted until June 1998 because his file had been lost.  By 
the time the claim had been granted, the veteran was already 
released but the benefits he received were retroactive and 
covered part of the time he was in jail.  The Committee found 
it reasonable to believe that the veteran would not have 
thought to inform VA regarding his imprisonment, even though 
he admitted to having read, while imprisoned, that a 
veteran's benefits could be reduced while he was 
incarcerated.  The Committee also noted that VA had received 
information that the veteran was incarcerated before he was 
granted benefits, but did not develop regarding the time 
period.  It was specifically written in the decision that the 
debt could have been prevented had VA taken proper action.  
Regardless of the above, the Committee found that the veteran 
had a positive balance at the end of the month, was young and 
had future earning potential and therefore, it was found that 
it would not be against equity and good conscience to expect 
repayment of half the debt.  

In a January 2001 statement of the case, VA noted that the 
veteran was in receipt of monthly income of $679.00 as a 
result of his being in school.  

In October 2001, the veteran reported that his actual income 
should be calculated without consideration of the $517.00 he 
was receiving from VA as this had been stopped.  The veteran 
calculated that his family actually had a negative balance of 
$79.02 at the end of the month when the VA check was not 
considered.  

There is other evidence of record demonstrating that the 
veteran had been jailed from December 1998 to February 1999 
and, apparently, again in 2001.  VA reduced benefits as a 
result of at least one of these incarcerations.  

The last Financial Status Report submitted by the veteran was 
received in August 2000.  The veteran's current financial 
picture is not clear due to the subsequent incarcerations, 
reductions as a result of the incarceration and school 
attendance.  As the Committee has based the determination on 
the veteran's ability to repay the debt with only moderate 
fault on his part, the Board finds a current, accurate 
financial picture is required in order to decide this claim 
on the merits.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran should be requested to a 
current Financial Status Report (VA Form 
20-5655).  

2.  After undertaking any additional 
development deemed necessary, the 
Committee should review the record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
Committee.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



